Per curiam.
Petition for writ of certiorari requesting this court to declare that the February 18, 1976 policy promulgated by the Governor and Executive Council is beyond the constitutional authority of the Governor and Council and that the application of the policy to plaintiff Lockhart is in violation of his constitutional rights.
Plaintiff Lockhart is an elected member of the house of representatives and further serves as the administrative director of the Seacoast Regional Counseling Center. On May 5, 1976, the State *416coordinator for drug abuse prevention requested the Governor and Council to approve a contract with the Seacoast Regional Counseling Center for the continued operation of a drug abuse counseling center using federal funds which had been previously accepted by the Governor and Council. The Governor and Council approved the contract, but pursuant to the executive policy of February 18, its approval was conditioned on resignation of plaintiff Lockhart from the New Hampshire House of Representatives pursuant to part (3) of the executive policy.
That part of the policy adopted on February 18, 1976, which was applied to the plaintiff Lockhart was determined to be invalid in the Opinion of the Justices, No. 7493, decided this day. Accordingly, it is unnecessary for us to consider the plaintiffs’ federal constitutional claim and the order is

Petition dismissed.